Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on September 20, 2022. Claims 1, 4-7, 9, 11-12, and 15 were pending in the Application. Claims 1, 4-6, 11-12, and 15 are amended. Claim 16 has been added. No new claims have been canceled, with claims 2-3, 8, 10, and 13-14 remaining canceled. Claims 1, 11, and 12 are the independent claims, the remaining claims depend, directly or indirectly, on claim 1. Thus claims 1, 4-7, 9, 11-12, and 15-16 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Claim Objections


Claim 16 is objected to because of the following informalities: “generating, … the fractional fund transfer and accumulation server 10 of the unsuccessful transfer, …” should read “generating, … the fractional fund transfer and accumulation server of the unsuccessful transfer, …”

Response to Arguments





















In the context of 35 U.S.C. § 101, Applicant respectfully disagrees and submits that the pending claims are patent eligible. Applicant is of the opinion that the claims are statutory as they “… are NOT an abstract idea … inextricably tied to an input operation or a tap operation on the computer terminal, cannot be performed regularly in the mind of person, and require more than certain methods of organizing human activity of fundamental economic practice or principles ”; “… are NOT an abstract idea because they are inextricably tied to running identifying device and a news site on the Internet, cannot be performed regularly in the mind of person, and require more than certain methods of organizing human activity of fundamental economic practice or principles.”, “integrate the alleged exception into a practical application because they provide an improvement in the functioning of a computer, or an improvement to other technology or technical field and apply or use the alleged judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment …”, and “add a specific limitations that are not well-understood, routine, conventional activity in the field … at least the running rule and the event rule as claimed are not well-understood, routine, conventional activity in the field”.
Initially, the Examiner would like to point out the claims were grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” (see Non-Final Rejection, sections 32-37, dated 06/24/2022). Further, the claims are directed to a “non-technical problem.” For example, PGPub 20190213592 A1, [0018], recites “… provide a fractional fund transfer and accumulation system, and a program and a method for use … saving of funds to purchase a financial product, wherein a predetermined fractional amount of money is calculated on the basis of daily expenditures or the like of a user, and transferred as money saved for a target amount of money, whereby continuous saving can be efficiently achieved to a reasonable extent, and expenditure restraint, hold-down, ...” As another example, PGPub 20190213592 A1, [0063], recites “… the fund calculation means 13 calculates a fractional amount of money indicated by a difference between an amount of money charged to the fund account of the user and a predetermined set amount of money, as the transfer amount of money ...” Again, the claimed solution is directed to the abstract idea of “fund accumulation and transfer,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner notes the basis of the rejection was, and is not as any mental process covering performance in the mind, but classified as an abstract idea, “fund accumulation and transfer”, grouped under “Certain Method of Organizing Human Activity”, fundamental economic principles or practices.
With respect to the additional elements reflecting integration of the judicial exception into a practical application and an improvement to a particular technological environment, the additional elements of “a fractional fund transfer and accumulation system”, “a fractional fund transfer and accumulation server”, “a financial institution apparatus”, “a customer terminal”, “a network”, “a central processing unit (CPU)”, “a memory”, “a computer”, “a running identifying device”, “a news site on the Internet”, and “a non-transitory storage medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “fund accumulation and transfer.” The claims are not directed to improving computers or related technologies, but improving the method for fund accumulation and transfer. For potential improvement in an abstract idea as “fund accumulation and transfer,” it is important to keep in mind that an improvement in the abstract idea itself (e.g. a fund accumulation and transfer concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1)). Also, when the additional elements are evaluated, individually and in combination, they are not sufficient to amount to significantly more than the judicial exception itself.
Finally, Examiner notes the basis of the rejection is Alice, by applying the 2019 PEG subject matter eligibility analysis and flowchart according to MPEP § 2106. And, based on this standard, the claims are non-statutory, and correctly rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Written Description, paragraph 46 of the Non-Final Rejection Office Action dated 06/24/2022, Applicant respectfully submits that the subject specification clearly shows the specific “configuration” of the computer such that the computer performs the functionality “receive event information,” for example, at paragraphs [0014]-[0016]. Examiner disagrees as specification, [0016] (System Configuration), recites “FIG.1 shows the configuration of the fractional fund transfer and accumulation system … The system … shown in FIG. 1 is configured as a fractional fund transfer and accumulation system 1 which comprises a fractional fund transfer and accumulation server 10, financial institution apparatuses 20 and 30, and a customer terminal 40.” Specification, [0016], is silent as to how the computer, is specifically configured to “receive event information” so that one of ordinary skill in the art would understand how the inventor intends the function “wherein the computer is further connected … and configured to receive event information …” to be performed. Therefore, the written description requirement is not necessarily met, and based on this standard, claims 11-12 are correctly rejected under 35 U.S.C. § 112(a), Written Description.
In the context of 35 U.S.C. § 103, the combination of cited references does not fairly teach or disclose all the features of independent claims 1, 11, and 12. Therefore, the rejection under 35 U.S.C. § 103 is rescinded.
Claim Interpretation – Intended Use
Regarding Claim 1, Examiner notes that the following limitation: “when the balance amount … calculated amount of money to be transferred such that the calculated amount of money…:” is an intended use of “calculated amount of money”, and therefore carries limited patentable weight. Additionally, similar language is recited in claims 11-12. (See MPEP § 2103 (I) (C)).
Regarding Claim 1, Examiner notes that the following limitations: “wherein, the instructions, when executed by the CPU, further cause the CPU to calculate, based on the fractional rule…; wherein, the instructions, when executed by the CPU, further cause the CPU to calculate, based on the saving rule …, wherein, the instructions, when executed by the CPU, further cause the CPU to calculate, based on the periodic rule …, … wherein the fractional fund transfer and accumulation system …, and the instructions, when executed by the CPU, further cause the CPU to calculate, based on the running rule …, wherein the fractional fund transfer and accumulation system …, and the instructions, when executed by the CPU, further cause the CPU to calculate, based on the event rule …,” are intended uses of “the CPU”, and therefore carries limited patentable weight. Additionally, similar language is recited in claim 11. (See MPEP § 2103 (I) (C)).
Regarding Claim 16, Examiner notes that the following limitation: “…wherein, the instructions, when executed by the CPU, further causes the CPU to detect saving failures …:” is an intended use of “the CPU”, and therefore carries limited patentable weight. (See MPEP § 2103 (I) (C)).


Claim Interpretation – Nonfunctional Descriptive Material
Regarding Claim 4, Examiner notes that the following limitations: “calculating, by the computer, that an amount of money … has reached a predetermined value, and transmitting, by the computer to a customer terminal, … has reached the predetermined value” are nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).
Regarding Claim 6, Examiner notes that the following limitations: “… when the amount of money transferred to the accumulation account reaches a predetermined amount of money, sending, by the computer to the financial institution apparatus, … processing for a predetermined financial product …” are nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).
Regarding Claim 12, Examiner notes that the following limitation: “storing, by the computer, predetermined fund calculation rules information …” is nonfunctional descriptive material.  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See MPEP § 2111.05 (I).


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














Claims 1, 4-7, 9, 11-12, and 15-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1, 4-7, 9, and 15-16, are directed to “a fractional fund transfer and accumulation system”; claim 11 is directed to “a non-transitory storage medium” storing a fractional fund transfer and accumulation program for a computer; and claim 12 is directed to “a fractional fund transfer and accumulation method.” Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1, 4-7, 9, 11-12, and 15-16, are directed to the abstract idea of “fund accumulation and transfer” which is grouped under “Certain Methods of Organizing Human Activity of fundamental economic practices or principles” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 12 recites the method steps “receiving, …, an input operation …; storing, …, predetermined fund calculation rules information in response to the input operation …; storing, …, account information regarding a fund account of a customer, wherein the account information regarding the fund account of the customer is stored in and received from …; calculating, …, an amount of money to be transferred to an accumulation account from the fund account of the customer based on the fund calculation rules information; determining, …, a balance amount in the fund account; when the balance amount in the fund account is less than the amount of money to be transferred, generating, …, an alert announcement indicating that a transfer processing is not performed, and transmitting the alert announcement …; when the balance amount in the fund account is not less than the amount of money to be transferred, transmitting, …, fund transfer instruction information to … based on the calculated amount of money to be transferred such that the calculated amount of money is transferred to the accumulation account from the fund account; and generating, …, accumulated fund information including the amount of money transferred to the accumulation account; updating, …, a fund transfer status indicating whether or not transfer is successful for each of a plurality of records of the amount of money to be transferred in accordance with a fund transfer result from …; and transmitting, …, the fund transfer status to …, wherein the fund calculation rules information comprises a fractional rule, a saving rule and a periodic rule, wherein the method further comprises: calculating, …, based on the fractional rule, as the amount of money to be transferred, a fractional amount of money which is a difference between an amount of money in usage details information or transaction information and a set amount of money, wherein the usage details information or transaction information are received …; calculating, …, based on the saving rule, as the amount of money to be transferred, a difference between a utility charge and a set amount of money; and calculating, …, based on the periodic rule, as the amount of money to be transferred, a fixed amount of money corresponding to fixed time periods, wherein the input operation includes a tap operation of an icon displayed …, wherein the fund transfer status is changed … in response to the tap operation of the icon displayed …, wherein …. is connected to a … carried by the customer for measuring a distance of running by the customer, and the fund calculation rules information further comprises a running rule, and the method further comprises calculating, based on the running rule, as the amount of money to be transferred, a fixed amount of money in a case where the customer has achieved a target distance of running measured with the …, wherein … is further connected to a … and configured to receive event information …, and the fund calculation rules information further comprises an event rule, and the method further comprises calculating, based on the event rule, as the amount of money to be transferred, a fixed amount of money in a case where … receives the event information from …, wherein a manual mode or an automatic mode is selectively set as a transfer mode for the transfer based on each one of the fund calculation rules information, the manual mode allowing … to perform transmitting the fund transfer instruction information to … only when … receives the input operation at …, the automatic mode allowing … to perform automatically transmitting the fund transfer instruction information to … when a corresponding one of the fund calculation rules information is satisfied, and wherein the method further comprises switching the transfer mode to the manual mode for at least one of the running rule or the event rule in response to the tap operation.” Accordingly, the claim recites an abstract idea of “fund accumulation and transfer.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a fractional fund transfer and accumulation system”, “a fractional fund transfer and accumulation server”, “a financial institution apparatus”, “a customer terminal”, “a network”, “a central processing unit (CPU)”, “a memory”, “a computer”, “a running identifying device”, “a news site on the Internet”, and “a non-transitory storage medium”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “fund accumulation and transfer.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “fund accumulation and transfer” using computer technology (e.g., “a computer”, “a central processing unit”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 4-7, 9, and 15-16, which depend from claim 1, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more.  Claims 4-7, 9, and 15-16 further use a computer performing functions that correspond to automating and/or implementing the acts of “fund accumulation and transfer.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “fund accumulation and transfer.” 
Hence, 1, 4-7, 9, 11-12, and 15-16 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claim 11 recites “wherein the computer is further connected … and configured to receive event information …” Specification, [0016] (System Configuration), recites “FIG.1 shows the configuration of the fractional fund transfer and accumulation system … The system … shown in FIG. 1 is configured as a fractional fund transfer and accumulation system 1 which comprises a fractional fund transfer and accumulation server 10, financial institution apparatuses 20 and 30, and a customer terminal 40.” Specification, [0016] (System Configuration), is silent as to a specific “configuration” of the computer such that the computer performs the functionality “receive event information” so that one of ordinary skill in the art would understand how the inventor intends the function “wherein the computer is further connected … and configured to receive event information …” to be performed. Additionally, similar language is recited in claim 12. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)). 

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, and 15-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 1 recites “… instructions that when executed by the CPU, cause the CPU to perform: … storing, by the computer, …; storing, by the computer, …; calculating, by the computer, …; determining, by the computer, …; when the balance …, generating, by the computer, …; when the balance …, transmitting, by the computer, …; generating, by the computer, …; updating, by the computer, …; transmitting, by the computer, …; ” The CPU is executing the instructions to cause the CPU to perform the cited functional limitations, but the cited functional limitations are also being performed by the computer, therefore, it is not clear whether the CPU that is executing the instructions or the computer is performing the cited functional limitations of claim 1. Additionally, similar language is recited in claims 4-5. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Conclusion






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carretta et al (U. S. Patent No. 8301530 B2) – Automatic Savings Program
Carretta recites a computer implemented method of processing a financial transaction executed by first person includes determining an automatic savings amount from the financial transaction by rounding up the amount of the financial transaction to the nearest dollar. The method further includes debiting the calculated savings amount from an account of the first person and crediting the savings amount to an account of a second person.  Carretta was not used as prior art as it does not teach or suggest all elements of the claimed invention.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692